Case 2:19-cv-05155-JLL-JAD Document 19 Filed 04/24/19 Page 1 of 1 PageID: 841
                                         UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                                     WASHINGTON, D.C. 20549




OFFICE OF THE
GENERAL COUNSEL
                                                                     Matthew S. Ferguson
                                                                     Senior Counsel
                                                                     (202) 551-3840
                                                                     fergusonma@sec.gov
April 24, 2019

Honorable Jose L. Linares
United States District Judge
U.S. Post Office & Courthouse
Federal Square
Newark, New Jersey 07102

       Re:       Gentile v. Securities and Exchange Commission, Civil Action No. 19-5155

Dear Judge Linares:

        The Securities and Exchange Commission, defendant in the above-captioned matter,
writes in response to the letter by counsel for plaintiff Guy Gentile, which was submitted to this
Court on April 24, 2019. Plaintiff argues that the “SEC has taken a diametrically opposite
position in the Florida subpoena enforcement proceeding than that argued here.” Plaintiff
mischaracterizes the statements in this matter and the Florida enforcement proceedings, and the
SEC disagrees with the argument in Plaintiff’s letter. In light of the Court’s April 17, 2019 Text
Order, we will not present any reply argument here. However, counsel for the SEC can respond
if the Court would like additional briefing on this narrow point.

                                              Respectfully submitted,

                                              /s/ Matthew S. Ferguson
                                              Matthew S. Ferguson
                                              Senior Counsel
                                              Office of the General Counsel
                                              United States Securities and Exchange Commission


CC:    Counsel
       (via ECF)
